PER CURIAM.
The above cases have been consolidated on appeal. In Case No. 89-1370, the City of Apalachicola appeals from an order dismissing with prejudice all but one count of its “Amended Complaint” and “Supplement to Complaint.” 1 On appeal, the City complains of the dismissal as to Counts I and II of the Amended Complaint and as to the cause of action asserted in the Supplement to Complaint. We affirm on the basis of mootness.
The lawsuit filed by the City basically sought to block the relocation and construction of the Franklin County Jail. The subject counts alleged various statutory violations by the County, including Sections 380.0555, 164.103, and 951.26, Florida Statutes. While there may well have been *23violations of one or more of such sections, the relief claimed by the City, as to such counts, was limited solely to mandamus and injunctive relief. Inasmuch as the record shows that the relocation and construction has already been completed and that the new Franklin County Jail has received a certificate of occupancy from the Department of Corrections, the issues presented by such counts are moot. We note that the City has not addressed the County’s mootness argument presented in the County’s brief on appeal. Accordingly, we affirm the order appealed in Case No. 89-1370.
In Case No. 89-2181, the County appeals from an order awarding attorney’s fees and costs pursuant to Section 164.104, Florida Statutes. We have examined the issues raised by the County, find them to be without merit and therefore affirm.
AFFIRMED as to both appeals.
ERVIN, NIMMONS and ALLEN, JJ., concur.

. The Sixth Count of the Amended Complaint was dismissed with leave to amend.